—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Harkavy, J.), dated June 5, 2001, which granted the plaintiffs motion to strike their answer for failure to comply with court-ordered discovery, for leave to enter a default judgment on the issue of liability, and for an inquest on the issue of damages.
Ordered that the order is affirmed, with costs.
The defendants’ failure to comply with court-ordered *548discovery was willful, contumacious, and in bad faith (see, Frias v Fortini, 240 AD2d 467; Kubacka v Town of N. Hempstead, 240 AD2d 374). Accordingly, the Supreme Court providently exercised its discretion in granting the plaintiffs motion to strike the defendants’ answer, for leave to enter a default judgment on the issue of liability, and to direct an inquest on the issue of damages (see, CPLR 3126 [3]; Kubacka v Town of N. Hempstead, supra).
The defendants’ remaining contention is without merit. Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur.